DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 05/17/2022. Claim 1 has been amended. Claim 3 has been cancelled. Claim 5 is new. Claims 1-2 and 4-5 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the element when is unassembled has two open halves.” However, claim 1 now recites “a first half section and a second half section,” therefore, there is now improper antecedent basis. Presumably this was intended to be “wherein the first half section and the second half section can be disassembled / opened” or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Credle, Jr. (US Patent No. 5,676,251) in view of Panchal (US PGPub. No. 2009/0090647 A1), Beerens (US Patent No. 5,098,328) and further in view of Johnson (US PGPub. No. 2015/0069064 A1).
In Reference to Claims 1-2 and 4-5
Credle, Jr. teaches (Claim 1) A construction set element comprising: a convex body (item 10, fig’s 1-4) having a first half section and a second half section (items 12 and 16, fig’s 1-4), with studs located on an upper part of the convex body (items 20, fig’s 1-4), main grooves located on a lower part of the convex body (items 18, fig’s 1-4), [], wherein the convex body is [] based on a fibrous substance (column 2 lines 9-11 and fig. 1, thin flat paper material; also note “made of a contoured blank” is a process of making and this is a product claim, therefore, the way the device is intended to be made is not limiting, only the end product; see MPEP 2113);
(Claim 2) wherein the [material] is cellulose (column 2 lines 9-11, paper);
 (Claim 4) wherein the element when is unassembled has two open halves (fig. 1). 
(Claim 5) A kit comprising a plurality of construction elements according to claim 1, wherein the construction elements are joined together by coupling the studs into the main grooves [] of adjacent construction elements (summary, fig’s 1-4 and 10).
Credle fails to teach secondary grooves, the material being a pulp, specifically, and the locking button of claim 1. 
Beerens teaches (Claim 1) secondary grooves located on side faces of [a] convex body, [an] upper part and [an] lower part of the convex body (items 31 and 32 on top, bottom, and side faces);
(Claim 5) secondary grooves (items 31 and 32 on top, bottom, and side faces).
Panchal teaches material made of a pulp (paragraphs 0008, 0034, and claim 10).
Johnson teaches (Claim 1) a locking button to secure [a] first half section to [a] second half section (items 22a/b, fig’s 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the block system of Credle with the feature of secondary grooves as taught by the block system of Beerens for the purpose of providing additional connections to the device, allowing for a greater number of assemblies and structures that can be created as taught by Beerens (column 3 lines 57-59), making the device more versatile, and more interesting and attractive to the users. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the dual purpose container block item of Credle with the feature of using pulp to make the device as taught by the dual purpose container block system of Panchal for the purpose of using a well-known material suitable for both structural strength and durability as well as food safety as taught by Panchal (paragraph 0008), making the device more versatile, more durable, more reliable, and more interesting and attractive to the users.
Further, it has been held that the selection of a known material based on its suitability for its intended use is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since Credle teaches using a food safe and structural material including paper (column 2 lines 4-11), merely selecting another known and suitable type of paper product (pulp) would be an obvious matter of selection of a known element based on its suitability for its intended purpose and is not a patentable distinction.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container system of Credle with the feature of a locking button as taught by the container system of Johnson for the purpose of more reliably sealing the top and bottom portions of the container as taught by Johnson (paragraph 0012), making the device more reliable, and more attractive to the users.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2022, with respect to the previous 112 rejection have been fully considered and are persuasive.  The previous 112 rejection has been withdrawn. However, note new / outstanding 112 rejection above. 
Applicant's remaining arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the features of channels on the upper, lower, and side portions of the device is noted but is moot in view of the newly added reference of Beerens. See action above for further details. 
Applicant’s argument that Creedle already has a method of keeping the sections together, namely, a perimeter seal and, therefore, there is no motivation to add a locking button is not persuasive.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Johnson teaches a locking button for the purpose of more reliably sealing top and bottom portions of a container (paragraph 0012). Further, Johnson also already has a perimeter seal (paragraph 0012) and teaches additional locking buttons for making the container closure more secure. Therefore, simply because Creedle has a perimeter seal does not obviate this rejection. Adding buttons would be obvious in light of Johnson to create a more reliable connection between the top and bottom sections regardless of whether or not Creedle also has a method of keeping the sections together. 
Applicant’s argument that Panchal teaches the use of a plastic material is noted but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arguing elements of a secondary reference not used in the rejection will not obviate the rejection. Panchal was used to show that it is known in the art of food containers to make them of a pulp material. Simply because plastic is also an option does not overcome the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711